DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Magarity et al. (US 2017/0332543 A1) in view of Eckstine et al. (US 6067024).
As to claim 1, Magarity discloses an agricultural system, comprising: a towable agricultural implement (Fig. 2-5) configured to be towed by a work vehicle, wherein the towable agricultural implement comprises: a wing tool bar (Fig. 2-5), configured to pivotally coupled to a tow bar assembly or the work vehicle, wherein the wing tool bar is configured to transition between a deployed configured and a retracted configuration (Fig. 2-5); a plurality of row units attached to the wing tool bar (Fig. 2-5). Magarity does not explicitly discloses an implement protection system configured to detect an obstruction in a path of the towable agricultural implement, the implement protection system comprises: a proximity sensor coupled to the towable agricultural implement, the proximity sensor is configured to emit a proximity signal indicative of the obstruction; and a controller coupled to the proximity sensor and configured to receive the proximity signal indicative of the obstruction and to emit a warning signal. However, Eckstine teaches an implement protection system (Abstract) configured to detect an obstruction in a path of the towable agricultural implement, the implement protection system comprises: a proximity sensor (MIR system 315) coupled to the towable agricultural implement, the proximity sensor is configured to emit a proximity signal indicative of the obstruction (Col. 2, lines 38-45); and a controller (control system 350) coupled to the proximity sensor and configured to receive the proximity signal indicative of the obstruction and to emit a warning signal (Col. 2, lines 49-67). Therefore, given the teaching of Eckstine, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention, to have readily recognized the desirability and advantages of modifying the system of Magarity, by employing the well-known or conventional features of implement protection system, to avoid collision between implement and obstacles.
As to claim 2, the use of a display configured to receive the warning signal and to display a warning is well-known and widely use in vehicle dashboard to warn operator.
As to claim 3, Eckstine further teaches emitter configured to receive the warning signal and to emit a warning noise (Col. 3, lines 5-7).
As to claim 4, Eckstine further teaches the work vehicle configured to couple to the towable agricultural implement, wherein the work vehicle is configured to receive the warning signal (Abstract).
As to claims 5 and 10, Eckstine further teaches wherein the work vehicle is autonomous or semi-autonomous and is configured to adjust a position of the towable agricultural implement in response to the warning signal or stop movement of the work vehicle (Abstract).
As to claims 6, 11 and 15, Magarity further discloses comprising a position sensor configured to couple to the controller, the position sensor is configured to emit a first signal indicative of the wing tool bar in a deployed configuration and a second signal indicative of the wing tool bar in a retracted configuration (transducers 130-142).
As to claims 7, 12 and 17, Eckstine further teaches wherein the controller is configured to receive the first signal, the second signal, and the proximity signal and determine if the obstruction is on a side of the towable agricultural implement or behind the towable agricultural implement, or in front of the towable agricultural implement in response to the wing tool bar being in the deployed configuration or the retracted configuration (Col. 3, lines 49-67, Wing tool bar is retracted when obstacle is on a side of the implement).
As to claims 8, 13 and 18, Magarity further discloses comprising a wing actuator coupled to the wing tool bar, wherein the wing actuator is controllable to transition the wing tool bar between the retracted configuration and the deployed configuration, wherein the position sensor is configured to emit the first signal and the second signal in response to movement of the wing actuator (Col. 4 lines  30-42).
As to claims 9, 14 and 20, Eckstine further teaches the proximity sensor comprises at least one of an ultrasonic sensor, an electromagnetic sensor, an optical sensor, a radar sensor, and a LIDAR sensor (Col. 3, lines 1-4).
As to claim 16, Eckstine further teaches comprising a bracket (Fig. 1A, 315) configured to couple to the proximity sensor and to the towable agricultural implement.
As to claim 19, Magarity further discloses the position sensor is configured to couple to an actuator (Fig. 2-4, Col. 4, lines 30-42).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ce Li Li whose telephone number is (571)270-5564. The examiner can normally be reached M-F, 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CE LI . LI
Examiner
Art Unit 3661



/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661